UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4768


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSE SABINO AGUIRRE-LEON, a/k/a Jose Sabino Aguirre, a/k/a Jose Leon
Aguirre, a/k/a Jose Sabino Leon, a/k/a Jose S. Aguirre-Leon, a/k/a Jose Sadino
Aguirre,

                    Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:19-cr-00068-REP-1)


Submitted: March 3, 2020                                          Decided: March 23, 2020


Before NIEMEYER, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Alexandria, Virginia, Joseph S. Camden,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Richmond, Virginia, for Appellant. G. Zachary Terwilliger, United States Attorney,
Alexandria, Virginia, S. David Schiller, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Sabino Aguirre-Leon appeals the 14-month sentence imposed after he pleaded

guilty to illegal reentry after removal following a felony conviction, in violation of 8 U.S.C.

§ 1326(a), (b)(1) (2018).      On appeal, Aguirre-Leon challenges the district court’s

application of the Sentencing Guidelines and alleges several other procedural errors. For

the reasons that follow, we affirm.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). In evaluating the procedural

reasonableness of a sentence, we consider, among other things, whether the district court

incorrectly calculated the Guidelines range, misapplied the 18 U.S.C. § 3553(a) (2018)

factors, or based its sentence on clearly erroneous facts. United States v. Fowler, 948 F.3d

663, 668 (4th Cir. 2020).

       Here, we need not address Aguirre-Leon’s Guidelines argument because, even

assuming the district court committed the error Aguirre-Leon alleges, such error would be

harmless. See United States v. Savillon-Matute, 636 F.3d 119, 123 (4th Cir. 2011)

(discussing assumed error harmlessness inquiry). First, the district court’s emphasis on

selecting a sentence tailored to Aguirre-Leon’s personal circumstances and the § 3553(a)

factors leads us to conclude that “the district court would have reached the same result even

if it had decided the Guidelines issue the other way.” United States v. Mills, 917 F.3d 324,

330 (4th Cir. 2019) (brackets and internal quotation marks omitted). Second, Aguirre-

Leon’s 14-month sentence is within the Guidelines range that would have applied without

the assumed error, see id. at 330-31, and Aguirre-Leon fails to rebut the presumption of

                                              2
reasonableness accorded this within-Guidelines sentence, see United States v. Louthian,

756 F.3d 295, 306 (4th Cir. 2014). Thus, we conclude that any Guidelines error is harmless.

       Next, contrary to Aguirre-Leon’s contention, we discern no clear error in the district

court’s factual finding that Aguirre-Leon was responsible for his failure to secure legal

entry into the United States. See United States v. Bartko, 728 F.3d 327, 345 (4th Cir. 2013)

(providing clear error standard). Finally, we reject Aguirre-Leon’s claim that, in applying

the § 3553(a) factors, the district court abused its discretion by weighing heavily the need

for deterrence or by discounting certain sentencing data that Aguirre-Leon presented in

support of a lower sentence.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3